On the judicial settlement of her account, the executrix appeals from a decree of the Surrogate’s Court, Westchester County, insofar as it allowed respondent’s claim for alleged nursing services rendered to deceased, and for the sum of $200 *898on a cheek for that amount delivered to respondent, and directed payment of certain costs and disbursements to respondent’s attorneys. The decision of this appeal is held in abeyance and, pursuant to section 309 of the Surrogate’s Court Act, the matter is referred to Honorable Frederick P. Close, Official Referee, to take further testimony on the issue as to the reasonable value of respondent’s nursing services, alleged to have been rendered to the deceased, and to report to this court. Upon the coming in of this report, the appeal will be decided. Lewis, P. J., Carswell, Johnston and Nolan, JJ., concur; Adel, J., concurs with the following memorandum: I am in accord with the view of the learned Surrogate that the claimant rendered services to the decedent in his lifetime, at his request and for which he agreed to pay, and that the claim therefor was property allowed. Whether there was proof of the reasonable value of such services in support of the finding in the amount decreed is questionable. Additional evidence is desirable to aid in determining that issue. [See post, pp. 934,1017.]